DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-9, 11-16 and 18-20 are pending in this application.
Claims 1, 4, 8, 11, 15 and 18 are currently amended.
Claims 3, 10 and 17 are cancelled.
No new IDS has been submitted by the Applicant.

Response to Arguments
The previous 103 rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 and 18-20 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 8 and 15,

Rao et al. (US 2013/0332982 A1) teaches receiving, by the service router, a VXLAN request packet sent by an access device and the VXLAN request packet 

Cai et al. (US 2016/0149808 A1) teaches wherein the VXLAN request packet is obtained by encapsulating an Internet Protocol (IP) request packet sent by a user, and a VXLAN header of the VXLAN request packet comprises an IP address of the access device; -e.g. see, [0018], [0032], [0040] of Cai.

Kamat (US 2014/0215066 A1) teaches sending, by the service router, the IP address of the access device and the authentication information of the user to an authentication server, to that the authentication server authenticates the user; e.g. see, [0072], [0076], [0078] of Kamat.

Pani (US 2015/0124587 A1) teaches VXLAN request packet sent over a routing path configured under an equal-cost multi-path routing (ECMP) strategy; -e.g. see, [0027] of Pani.


However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 8 and 15, specific to the other limitations combination with:

receiving, by the service router, an authentication result sent by the authentication server; 
controlling, by the service router, the user according to the authentication result, and 
when the authentication result indicates that authentication succeeds, generating a local authentication binding entry according to the authentication result, wherein the local authentication binding entry comprises the IP address of the access device and the authentication information of the user.

Dependent claims 2, 4-7. 9, 11-14, 16 and 18-20 are allowed as they depend from allowable independent claim 1 or 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAN DEBNATH

Art Unit 2495



/S.D/Examiner, Art Unit 2495      

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495